USCA4 Appeal: 22-6687      Doc: 9         Filed: 10/18/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6687


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GARLIN RAYMOND FARRIS, a/k/a G,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cr-00099-RJC-DCK-1)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Garlin Raymond Farris, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6687      Doc: 9        Filed: 10/18/2022     Pg: 2 of 2




        PER CURIAM:

              Garlin Raymond Farris appeals the district court’s order denying his Fed. R. Crim.

        P. 33 motion and a subsequent order denying reconsideration. We have reviewed the

        record and find no reversible error. Accordingly, we affirm the district court’s orders.

        United States v. Farris, No. 3:18-cr-00099-RJC-DCK-1 (W.D.N.C. May 20, 2022; June 7,

        2022). We deny Farris’ motion to remand. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2